 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   VIRGINIA DIONISIO,               ) Case No.: 1:19-cv-00190 DAD JLT
                                      )
12              Plaintiff,            ) ORDER AFTER NOTICE OF SETTLEMENT
                                      )
13           v.                       )
14   MIDLAND CREDIT MANAGEMENT, INC., )
     et al.,                          )
15                                    )
                Defendants.           )
16                                    )
                                      )
17
18           The plaintiff reports she has come to terms of a settlement with the defendants. (Doc. 8) She

19   indicates she will file “dismissal” documents within 60 days. Id. However, she must obtain court

20   approval to settle this class action.

21           Motions for preliminary and final approval of the class settlement must include sufficient

22   information for the court to “determine whether the proposed settlement is fundamentally fair,

23   adequate, and reasonable.” See Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003); see also Fed.

24   R. Civ. P. 23(e)(2). The Ninth Circuit identified several factors to determine whether a proposed

25   settlement agreement meets these standards, including:

26           the strength of plaintiff’s case; the risk, expense, complexity, and likely duration of
             further litigation; the risk of maintaining class action status throughout the trial; the
27           amount offered in settlement; the extent of discovery completed, and the stage of the
             proceedings; the experience and views of counsel; the presence of a governmental
28           participant; and the reaction of the class members to the proposed settlement.


                                                          1
 1   Staton, 327 F.3d at 959 (citation omitted). The parties are informed that each of these factors will
 2   be considered by the Court in reviewing the proposed settlement terms. Failure to address these
 3   factors may delay resolution of the action or result in the Court denying approval.
 4           PRELIMINARY APPROVAL OF THE CLASS SETTLEMENT
 5           A.      Litigation and Settlement Class Definitions
 6           As an initial matter, parties seeking preliminary approval should address whether the Court
 7   certified a litigation class. If a litigation class was certified, the parties should address identify any
 8   differences between the class defined by the Court and the proposed settlement class.
 9           If a class was not certified, the parties must address whether the proposed settlement class
10   satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, including:
11           (1) the class is so numerous that joinder of all members is impracticable; (2) there are
             questions of law or fact common to the class; (3) the claims or defenses of the
12           representative parties are typical of the claims or defenses of the class; and (4) the
             representative parties will fairly and adequately protect the interests of the class.
13
14   Fed. R. Civ. P. 23(a). Further, the parties must demonstrate the proposed class is maintainable under
15   one or more of the three alternatives set forth in Rule 23(b). Narouz v. Charter Communs., LLC, 591
16   F.3d 1261, 1266 (9th Cir. 2010).
17           B.      Settlement Administration
18           The parties should identify the proposed settlement administrator and the anticipated duties of
19   the settlement administrator. The parties should also identify the anticipated administration cost, the
20   reasonableness of these costs, and who will be responsible if the claims administration costs exceed the
21   amount preliminarily approved. Prior to the hearing for final approval, the settlement administrator
22   shall file a declaration of due diligence, setting forth its compliance with its obligations under the
23   settlement agreement, and addressing the costs incurred.
24           C.      Proposed Class Notice
25           The parties should ensure the proposed class notice is easily understandable, considering any
26   concerns about the education level or language needs of class members. The proposed notice must
27   identify the nature of the action, the class definition approved by the Court, the claims and issues to be
28   resolved, how a class member may be excluded from the class, the time and method to opt-out of the

                                                            2
 1   class, applicable deadlines, and the binding effect of a class judgment. The parties should also inform
 2   class members that they may enter an appearance through an attorney, contact information for
 3   plaintiffs’ counsel and the settlement administrator.
 4          If the parties intend to issue any language translation of the Notice, they are reminded that this
 5   Court requires a declaration that the Notice was translated by a certified court interpreter, asserting the
 6   translation is an accurate translation of the Court-approved English version of the Notice.
 7          D.      Attorney Fees and Costs
 8          Although the Court will not approve a request for attorneys’ fees until the final approval
 9   hearing, class counsel should include information about the fees they intend to request—and the
10   lodestar calculation— through preparation of the motion for preliminary approval. See Fischer v. SJB-
11   P.D., Inc., 214 F.3d 1115, 1119 (9th 2000) (the party seeking fees bears the burden of showing the fees
12   and costs were reasonably necessary to achieve the results obtained). In addition, counsel should state
13   whether they seek payment of costs and expenses, including expert fees, and the total amount.
14          E.      Class Representative Incentive Awards
15          Parties seeking incentive awards should include evidence supporting the requested awards in the
16   motion for preliminary approval, including declarations from the class representatives identifying:
17   actions taken on behalf of the class, time expended by the class representatives on this action, and any
18   fears of workplace retaliation. Class counsel should also compare the requested award to the average
19   anticipated by class members.
20          FINAL APPROVAL
21          In addition to the other requirements for final approval of the class settlement, the motion
22   SHALL include the following:
23          A.      Class Members’ Responses
24          The motion for final approval should include information about the number of undeliverable
25   class notices and claim packets, the number of class members who submitted valid claims, and the
26   number of class members who elected to opt out of the settlement class. In addition, the motion for
27   final approval should identify the number of objections made to the proposed settlement, if any, and
28   specifically address such objections.

                                                          3
 1          B.        Attorneys Fees and Costs
 2          Requests for approval of attorneys’ fees must include detailed lodestar information, even when
 3   the requested amount is based on a percentage of the common fund. Declarations of class counsel as to
 4   the number of hours spent on various categories of activities related to the action by each individual,
 5   together with hourly billing rate information may be sufficient, provided that the declarations are
 6   adequately detailed. However, counsel should be prepared to submit copies of billing records at the
 7   Court’s order.
 8          Thus, the Court ORDERS:
 9          1.        The motion for preliminary approval of the class settlement SHALL be filed no later
10   than July 1, 2019;
11          2.        All pending dates, conferences and hearings are VACATED.
12   The parties are advised that failure to comply with this order may result in the Court imposing
13   sanctions, including the dismissal of the action.
14
15   IT IS SO ORDERED.
16
        Dated:        May 1, 2019                              /s/ Jennifer L. Thurston
17                                                     UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                         4
